ORDER
The Disciplinary Review Board having filed with the Court it decision in DRB 13-177, recommending that MICHAEL A. LUCIANO of LIVINGSTON, who was admitted to the bar of this State in 1984, be disbarred for violating RPC 1.1(a) (knowing misappropriation of client funds), and the principles of In re Wilson, 81 N.J. 451, 409 A2d 1153 (1979);
And MICHAEL A. LUCIANO having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that MICHAEL A. LUCIANO be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that MICHAEL A. LUCIANO be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that MICHAEL A. LUCIANO comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by MICHAEL A. LUCIANO pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
*307ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.